MEMORANDUM AND ORDER
NICKERSON, District Judge.
Appellant brought this appeal from the bankruptcy judge’s order dismissing her bankruptcy petition. She then requested appointment of counsel.
This court arranged to have counsel contact appellant. Counsel has submitted a copy of a letter dated July 13, 1987 and addressed to appellant. The letter states that counsel reviewed with appellant her Chapter 13 bankruptcy petition and explained to her that the reason it was dismissed was because her Schedule of Current Expenditures, when taken together with her proposed payment of $85.00 per *927month, exceeds her income by approximately $70.00 per month. Because it is impossible for appellant to pay out more than she earns, the proposed plan was not feasible and therefore had to be dismissed.
According to the letter, appellant indicated to counsel that she feels she is not receiving adequate services from her landlord and did not wish to pay rent until various complaints about her apartment were remedied. Counsel accordingly advised plaintiff to commence an action against her landlord in state housing court, and she indicated she had already done so. Counsel further advised appellant that this appeal was unlikely to serve her interest in apartment repairs, and should be discontinued, but appellant declined to do so until her housing action ran its course.
As counsel believes appellant’s appeal is without legal merit, his letter respectfully declines to represent her in pursuing this appeal.
In light of this letter, and the fact that the bankruptcy court record fully corroborates counsel’s representation that the bankruptcy plan was not feasible, the appeal is dismissed. In light of the appeal’s lack of merit and its dismissal, appellant’s request for appointment of counsel is denied.
So ordered.